DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 11, 2018 has been entered.
The present application, filed on or after Feb. 25, 2022, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Feb. 25, 2022 has been entered and made of record.  In view of Applicant’s amendment for claim 13, the claim rejection under 35 USC § 112 has been expressly withdrawn.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments, dated Feb. 25, 2022 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-2, 7, 12-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 9,477,317 B1) in view of Dietz et al. (US 2008/0291156 A1).
As to claim 1, Clements teaches a touchless control panel (Clements, Abs., a “touch free input display control panel”) comprising:
	a housing (Clements, see e.g., FIG. 3, the housing comprising a “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”); 
	one or more user inputs (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”), each of the one or more user inputs (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”) comprising: 
	an aperture (Clements, FIG. 3, the aperture defined by the housing above “midair display 302”) extending through the housing (Clements, see FIG. 3); 
	a primary sensor (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”) disposed to detect (Clements, see FIG. 3) objects (Clements, FIG. 3, “user’s finger or hand 322”) inserted a first distance (Clements, FIGS. 3 and 8, “activation area 806 can be adjusted, to differing heights above icon”) into the housing (Clements, see e.g., FIG. 3, the housing comprising a “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”) through the aperture (Clements, FIG. 3, the aperture defined by the housing above “midair display 302”) to generate a first signal when an object is detected (Clements, FIGS. 3-4, “the user can activate the desired icon, by moving their 
	a haptic device (Clements, FIGS. 3-4, “transducers 318 in a transducer array may create, a mid-air haptic touch feel, on the user's finger as it approaches the screen. The mid-air touch feeling 320 may increase as the finger 322, gets closer to the display”) configured to provide haptic feedback to objects inserted through the aperture (Clements, FIGS. 3-4, “Midair haptic touch, maybe used to give a finger, midair touch feedback distance information. The distance feedbacks, allows a user to stop the forward movement of their finger, toward the screen. Stopping the forward movement of their finger toward the display, allows the user to avoid touching the display face”); and
	processing circuitry (Clements, FIGS. 3-4, “computer 304”) in communication with (Clements, see FIGS. 3-4) the one or more user inputs (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”), the processing circuitry (Clements, FIGS. 3-4, “computer 304”) configured to, for each of the one or more user inputs (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”): 
	receive the first signal from the primary sensor (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”); 
	transmit a control signal based on the first signal (Clements, FIGS. 3-4, “the user can activate the desired icon, by moving their finger into a predetermined activation plane 840, shown by a visual line 840, of 2 to 5 centimeters above, the displayed icon which they desire to activate”); and 

	Clements fails to explicitly teach the providing haptic feedback “by emitting air toward” objects.
	However, Dietz teaches the concept of providing haptic feedback by emitting air toward objects (Dietz, Fig. 1, [0012], “physical button 120 includes a tube 140 that supplies a burst of air 150, which creates a tactile sensation at the virtual button 110”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to replace the “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302” with the “tube 140 that supplies a burst of air 150”, as taught by Dietz, in order to provide “a human-machine interface which more closely exhibits the characteristics of conventional physical interfaces while also being inherently sanitary” (Dietz, [0005]).
As to claim 2, Clements teaches the touchless control panel of Claim 1, wherein the haptic device (Clements, FIGS. 3-4, “transducers 318”) comprises at least one of an ultrasound emitter (Clements, FIGS. 3-4, “may create, a mid-air haptic touch feel, on the user's finger”; “ultrasonic transducers can create a field above a display face that can be felt by the user”) or an air emitter at least partially disposed within the housing (Clements, see FIGS. 3-4).
As to claim 7, Dietz teaches the touchless control panel of Claim 1, wherein the primary sensor comprises a photoelectric sensor (Dietz, Fig. 1, [0014], “a light emitter 181 and a light detector 182, connected to a controller 195”) configured to emit a light beam across a portion of an interior of the housing proximate the aperture (Dietz, Fig. 1, [0014], “arranged so that a , and wherein the primary sensor generates the first signal when the light beam is interrupted (Dietz, Fig. 1, [0014], “the controller 195 can be connected to a machine 196, e.g., an elevator”; it is inherent that a signal must be generated to control a “machine 196, e.g., an elevator”).  Examiner renders the same motivation as in claim 1.
As to claim 12, Clements teaches the touchless control panel of Claim 1, wherein the touchless control panel (Clements, Abs., a “touch free input display control panel) comprises at least one of an elevator control station or an elevator call button panel (Clements, FIG. 3, “FIG. 3 illustrates a perspective view of a touch free input floating capacitive elevator control panel”; FIG. 6, “FIG. 6 illustrates a perspective view of a touch free input elevator mid-air display control panel”), and wherein the processing circuitry (Clements, FIGS. 3-4, “computer 304”) transmits the control signal to an elevator controller remote from the touchless control panel (Clements, e.g., FIG. 1, “As such, the device may include a wired or wireless network interface through which the device can connect to the access point … the host may also include connectivity to the internet, and thus, the device may access the internet through the host”).  
	As to claim 13, Clements in view of Dietz teaches a method of operating a touchless control panel (Clements, Abs., a method for operating “touch free input display control panel”), the method comprising: 
	detecting an object (Clements, FIG. 3, “user’s finger or hand 322”) at a first proximity sensor (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”) disposed within a housing (Clements, see e.g., FIG. 3, the housing comprising a “input able STMicroelectronics mid-air floating capacitive field 316 above the 
	in response to detecting the object (Clements, FIG. 3, “user’s finger or hand 322”): 
	causing a haptic device (Dietz, Fig. 1, [0015], “tube 140” controlled by “valve 160”) within the housing (Dietz, see Fig. 1) to emit air toward the object to provide haptic feedback to the object (Dietz, Fig. 1, [0015], “when an attempt to touch the virtual button 110 is detected, the controller 195 opens the valve 160, allowing the burst of air 150 to create the tactile sensation”); and 
	transmitting a control signal corresponding to a control function associated with the first proximity sensor (Clements, FIGS. 5-6, “a midair touch display 402, and other incorporated touch input devices, are used to avoid bacterial transmission, while operating an elevator, as illustrated in FIGS. 5 and 6”; FIG. 4, “FIG. 4 shows the display, used as a vending machine input panel”).  Examiner renders the same motivation as in claim 1.
	As to claim 14, Clements in view of Dietz teaches the method of Claim 13, wherein causing the haptic device (Clements, FIGS. 3-4, “transducers 318”) to provide haptic feedback (Clements, FIGS. 3-4, “Midair haptic touch, maybe used to give a finger, midair touch feedback distance information. The distance feedbacks, allows a user to stop the forward movement of their finger, toward the screen. Stopping the forward movement of their finger toward the display, allows the user to avoid touching the display face”) comprises causing the haptic device to emit a puff of air (Dietz, Fig. 1, [0015], “burst of air 150”) or an air vortex ring.  Examiner renders the same motivation as in claim 1.
	As to claim 20, Clements teaches the method of Claim 13, wherein the control signal causes, at least in part, an elevator controller to control an elevator to implement the control function (Clements, FIG. 3, “FIG. 3 illustrates a perspective view of a touch free input floating 
	As to new claim 21, it recites the similar limitations as in claim 14, and Clements in view of Dietz teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 14 for detailed analysis.

Claims 3-6, 8-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Clements (US 9,477,317 B1) in view of Dietz et al. (US 2008/0291156 A1), Rostamianfar et al. (US 2014/0028378 A1) and Liao et al. (US 2016/0271280 A1).
	As to claim 3, Clements teaches the touchless control panel of Claim 1, wherein the processing circuitry (Clements, FIGS. 3-4, “computer 304”) further configured to, for each of the one or more user inputs (Clements, see e.g., FIG. 3, “input able STMicroelectronics mid-air floating capacitive field 316 above the display face 302”):
	cause the haptic device to provide an increased level of haptic feedback in response to the second signal (Clements, FIGS. 3-4, “transducers 318 in a transducer array may create, a mid-air haptic touch feel, on the user's finger as it approaches the screen. The mid-air touch feeling 320 may increase as the finger 322, gets closer to the display”).
Clements in view of Dietz fails to explicitly teach “a secondary sensor disposed to detect objects inserted a second distance greater than the first distance into the housing through the aperture and to generate a second signal when an object is detected”; and “receive the second signal from the secondary sensor”.
	However, (1) Clements teaches the concept of a secondary sensing point disposed to detect objects inserted a second distance greater than the first distance into the housing through the 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to substitute the “capacitive proximate sensor” taught by Clements with the “UVC LED sensors”  so as to further implement 2nd sensing distance that corresponds to the “secondary sensor”, as taught by Rostaminafar in view of Liao, in order to provide that “a method for guiding a trigger agent to activate a touchless switch having a proximity sensor” (Rostamianfar, [0004]) and that “using such UV LEDs will become much more cost-effective for disinfection” (Liao, [0005]).
	As to claim 4, Clements teaches the touchless control panel of Claim 3, wherein the processing circuitry (Clements, FIGS. 3-4, “computer 304”) is further configured to (Clements, see FIGS. 3-4) cause the haptic device to discontinue the increased level of haptic feedback in response to a non-triggered state of the secondary sensor (Clements, FIGS. 3-4, “Midair haptic touch, maybe used to give a finger, midair touch feedback distance information. The distance feedbacks, allows a user to stop the forward movement of their finger, toward the screen. Stopping the forward movement of their finger toward the display, allows the user to avoid touching the 
	As to claim 5, Clements teaches the touchless control panel of Claim 4, wherein discontinuing the increased level of haptic feedback comprises returning to a reduced level of haptic feedback (Clements, FIGS. 3-4, “Midair haptic touch, maybe used to give a finger, midair touch feedback distance information. The distance feedbacks, allows a user to stop the forward movement of their finger, toward the screen. Stopping the forward movement of their finger toward the display, allows the user to avoid touching the display face”; it is implicitly taught that the “haptic feedback” will go back to the reduced level when the finger moves farther away back to where it was).  
	As to claim 6, Clements teaches the touchless control panel of Claim 4, wherein discontinuing the increased level of haptic feedback comprises deactivating the haptic device (Clements, FIGS. 3-4, “Midair haptic touch, maybe used to give a finger, midair touch feedback distance information. The distance feedbacks, allows a user to stop the forward movement of their finger, toward the screen. Stopping the forward movement of their finger toward the display, allows the user to avoid touching the display face”; it is implicitly taught that the “haptic feedback” will stop when the finger moves out of the active area).  
As to claim 8, Liao teaches the touchless control panel of Claim 1, wherein each of the one or more user inputs further comprises a light source (Liao, FIG. 3A, [0067], “UV source 40”) disposed to irradiate at least a portion of the housing with germicidal radiation (Liao, FIG. 3A, [0066], “disinfects the air to kill microorganisms”).  Examiner renders the same motivation as in claim 3.
claim 9, Liao teaches the touchless control panel of Claim 6, wherein the light germicidal radiation (Liao, FIG. 3A, [0066], “disinfects the air to kill microorganisms”) comprises ultraviolet light (Liao, FIG. 3A, [0067], e.g., “UVC LED”) having a wavelength in a far-ultraviolet C wavelength range between about 207 nm and about 222 nm (Liao, [0002], “the wavelength of about 254 nm has been determined to be optimal for killing common microorganisms found in water and air, and the wavelength of 293 nm is optimal for killing certain other types of microorganisms. These optimal wavelengths are in the UVB range (315 nm-280 nm) and UVC range (280 nm-100 nm)”).  Examiner renders the same motivation as in claim 3.
As to claim 10, Rostamianfar in view of Liao teaches the touchless control panel of Claim 6, wherein the light source (Rostamianfar, Figs. 3a-3c, “individual lights 301”) comprises a ring (Roastamianfar, see Figs. 3a-3c) extending along a lateral surface of the aperture, the ring (Roastamianfar, see Figs. 3a-3c) comprising at least one visible light-emitting diode (LED) configured to emit visible light and at least one ultraviolet LED configured to emit far-ultraviolet C germicidal radiation (Liao, FIG. 3A, [0067], e.g., “UVC LED”).  Examiner renders the same motivation as in claim 3.
 As to claim 11, Liao teaches the touchless control panel of Claim 8, wherein the at least one ultraviolet LED (Liao, FIG. 3A, [0067], e.g., “UVC LED”) is configured to operate continuously (Liao, e.g., Fig. 19A, [0119], “visible light LEDs continually energized”), and wherein the processing circuitry activates the at least one visible LED in response to the first signal (Liao, e.g., Fig. 19A, [0119], “for viewing buttons 212”).  Examiner renders the same motivation as in claim 3.
claim 15, it recites the similar limitations as in claim 3, and Clements in view of Rostamianfar and Liao teaches them.  Examiner renders the same motivation as in claim 3.  Please see claim 3 for detailed analysis. 
As to claims 16-18, they recite the similar limitations as in claims 4-6, respectively, and Clements teaches them.  Please see claims 4-6 for detailed analysis. 
	As to claim 19, Liao teaches the method of Claim 13, further comprising, in response to detecting the object, providing a visual indication associated with the control function (Liao, e.g., Fig. 19A, [0119], “visible light LEDs continually energized for viewing buttons”).  Examiner renders the same motivation as in claim 3.  

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Khoshkava et al. (US 2017/0168630 A1) teaches the concept of “substantially continuously output remote haptic effects (e.g., puffs of air … ) to the user’s finger as the user’s finger moves closer and closer to the virtual button” (Khoshkava, [0016]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Feb. 25, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***